Citation Nr: 1441507	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity (LLE).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Specifically, the appeal ensued following an April 2010 rating determination which confirmed and continued the 20 percent rating in effect for DDD of the lumbar spine.  Subsequently, in a March 2013 rating determination, an initial 10 percent rating was established for radiculopathy of the LLE.  

In May 2014, the Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Upon review of the Veteran's claims file, the Board finds that further RO action on the claims on appeal is warranted.  

Review of the claims file reflects that the Veteran's lumbar spine was examined by VA in March 2010.  He underwent VA peripheral nerves examination in October 2012 and a February 2013 addendum to that exam is of record.  It is noted that as a result of the 2012 exam with addendum, service connection was established for LLE extremity radiculopathy associated with the lumbar spine.  

At the May 2014 hearing, the Veteran expressly stated that his lumbar spine and LLE extremity conditions had increased in severity since most recently examined.  It was also asserted by his representative that the Veteran continued to be treated for his service-connected conditions at the Columbia, South Carolina VA Medical Center (VAMC).  

Under these circumstances, the Board finds that more contemporaneous examinations-with medical findings responsive to the applicable criteria for rating each disability under consideration-are needed.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo VA neurological and orthopedic examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in the denial of his claims for higher ratings.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.  

Lastly, at the Board hearing, the Veteran testified that he had not worked in about 7 years.  He said that his unemployability was due to his service-connected disabilities.  (Hrg. tr. at pg. 8.)  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter pertaining to his TDIU claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back and LLE conditions, on appeal.  This includes the Columbia, South Carolina, VAMC, as the Veteran's representative has noted that the Veteran continues to be treated there.  

Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After all records and/or responses are received from each contacted entity have been associated with the claims file, the RO/AMC should arrange for the Veteran to undergo VA orthopedic and neurologic examination of the lumbar spine and a LLE by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine DDD, to particularly include LLE radiculopathy.  The examiner should provide an assessment of each such manifestation as mild, moderate, moderately severe, or severe.  

The physician should conduct range of motion (ROM) testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The physician should also indicate whether the Veteran has any ankylosis of the thoracolumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  

Further, considering all neurological and orthopedic findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

3.  To help avoid future remand, the RO/AMC must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims for increased ratings for DDD of the lumbar spine and for LLE radiculopathy and entitlement to a TDIU.  If any claim remains denied, issue an appropriate supplemental statement of the case (SSOC) and afford the Veteran the opportunity to respond before the case is returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

